Felton, Chief Judge.
1. A prima facie defense to a suit against a bankrupt on a debt existing at the time of filing the petition in bankruptcy is made out by the introduction in evidence of the order of discharge in bankruptcy, the burden being then cast upon the plaintiff to show, in such a case as this, that the debt was not scheduled, and that if it was not, he had no notice of the bankruptcy proceedings. Bell v. Georgia Chemical Works, 33 Ga. App. 286 (125 SE 871); Coppedge v. Aycock Mortgage &c. Corp., 51 Ga. App. 248 (179 SE 909); Coppedge v. Aycock Mortgage Acc. Corp., 54 Ga. App. 437 (188 SE 311); Tyler v. Jones County Bank, 78 Ga. App. 741 (1) (52 SE2d 547); Beck & Gregg Hdw. Co. v. Crum, 127 Ga. 94 (56 SE 242); Huff v. Porter, 89 Ga. App. 345 (79 SE2d 334).
2. Under the foregoing authorities it was error for the court to overrule the certiorari from the Civil Court of Fulton County for the reason that the debtor made out a prima facie defense against the plaintiff’s action and there was no evidence introduced by the plaintiff or defendant to the effect that the debt was not scheduled and that if it was not the plaintiff had no knowledge of the bankruptcy proceedings.

Judgment reversed.


Eberhardt and Russell, JJ., concur.

Oze R. Horton, for plaintiff in error.
M. Alvin Levy, contra.